DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially all areas" in claim 1 is a relative term which renders the claim indefinite.  The term "substantially all areas" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 2 recites “the insulation resin layer” is indefinite and unclear since a plurality of insulation resin layers is stated in claim 1.
The term "substantially parallel" in claim 3 is a relative term which renders the claim indefinite.  The term "substantially parallel" is not defined by the claim, the 
The term "substantially an entire circumference" in claim 4 is a relative term which renders the claim indefinite.  The term "substantially an entire circumference" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "substantially constant width" in claims 8 and 10-11 is a relative term which renders the claim indefinite.  The term "substantially constant width" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 11 recites “its circumference” is indefinite and unclear regarding the term “its”.
The term "around about ¾ of its circumference" in claim 11 is a relative term which renders the claim indefinite.  The term "around about ¾ of its circumference" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata [JP 2002-246231] in view of Miyazaki et al. [U.S. Pub. No. 2013/0200977].
Regarding Claim 1, Sakata shows a laminated coil (Fig. 4 with teachings from Figs. 1-3) comprising:
a laminate including a plurality of insulation layers (21, 22, 27) that are stacked (see Fig. 4) and each provided with a coil conductor pattern (11, 12, 17) including a wound linear main conductor portion (see Fig. 4, turn portion of elements 11, 12, 17) and connection end portions (see Fig. 4, ends of elements 11, 12, 17 at elements 15a, 15b) connected to both ends of the main conductor portion (see Fig. 4); wherein
the laminate includes a first region (see Fig. 4 and Drawing 1 below, first region R1) and a second region (see Fig. 4 and Drawing 1 below, second region R2) in a stacking direction of the plurality of insulation layers from a first surface (see Fig. 4 and 
a number of windings of the coil conductor pattern provided on the insulation resin layer in the first region is equal to or greater than a number of windings of the coil conductor pattern provided on the insulation resin layer in the second region (see Fig. 4 and Drawing 1 below, a number of windings of elements 12, 17 provided on elements 22, 27 in the first region R1 is equal to or greater than a number of windings of element 11 provided on element 21 in the second region R2), and is greater than a number of windings of the coil conductor pattern closest to the second surface in the second region (see Fig. 4 and Drawing 1 below, a number of windings of elements 12, 17 provided on elements 22, 27 in the first region R1 is greater than a number of windings of element 11 closest to the second surface S2 in the second region R2, Paragraphs [0016]-[0017], [0025], [0030]);
a number of the main conductor portions per unit distance in a width direction of the coil conductor pattern in the first region is greater than a number of the main conductor portions per unit distance in a width direction of the coil conductor pattern in the second region (see Fig. 4 and Drawing 1 below, a number of the main conductor portions of elements 12, 17 per unit distance in a width direction of elements 12, 17 in the first region R1 is greater than a number of the main conductor portions of element 11 per unit distance in a width direction of element 11 in the second region R2, Paragraphs [0016]-[0017], [0025], [0030]);
an outermost main conductor portion of the coil conductor pattern in the second region has a width greater than a width of the main conductor portion of the coil 
the laminate includes a region (P3, P2 from Fig. 3 corresponding to Fig. 4) with an outline of an outermost conductor pattern of the main conductor portion of the coil conductor pattern in the first region (see Fig. 4 and Drawing 1 below), and a region (P1 from Fig. 3 corresponding to Fig. 4) with an outline of an outermost conductor pattern of the main conductor portion of the coil conductor pattern in the second region (see Fig. 4 and Drawing 1 below), the regions coinciding with each other in all or substantially all areas in plan view (see Fig. 4 and Drawing 1 below, elements P3, P2, P1 coinciding with each other in all or substantially all areas in plan view).
Sakata does not explicitly show the insulation layers are made of resin.
Miyazaki et al. shows a device (Fig. 2) teaching and suggesting the insulation layers (103, 105) are made of resin (Paragraph [0047]). Miyazaki et al. also shows a plurality of insulation resin layers (103, 105) that are stacked (see Fig. 2) and each provided with a coil conductor pattern including a wound linear main conductor portion (110, 111) and connection end portions (112, 114, 115, 117) connected to both ends of the main conductor portion (see Fig. 2)
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the insulation layers are made of resin as taught by Miyazaki et al. for the device as disclosed by Sakata to facilitate insulation to prevent shorting of coils to obtain desirable operating characteristics.

Regarding Claim 4, Sakata shows the laminate includes a wound main conductor portion in the coil conductor pattern provided on the insulation layer in the first region (see Fig. 4 and Drawing 1 below, a wound main conductor portion in elements 12, 17 provided on elements 22, 27 in the first region R1), and a wound main conductor portion in the coil conductor pattern provided on the insulation layer in the second region (see Fig. 4 and Drawing 1 below, a wound main conductor portion in element 11 provided on element 21 in the second region R2), the wound main conductor portions overlapping with each other throughout an entire or substantially an entire circumference of the wound main conductor portions in plan view (see Fig. 4 and Drawing 1 below, the wound main conductor portions of elements 12, 17, 11 overlapping with each other 
Miyazaki et al. shows the insulation resin layers (103, 105, Paragraph [0047]).
Regarding Claim 9, Miyazaki et al. shows at least one of the plurality of insulation resin layers (103 or 105) further includes a wiring conductor pattern (113 or 115) that is spaced away from the coil conductor pattern (110 or 111).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata in view of Miyazaki et al. as applied to claim 1 above, and further in view of Kato [U.S. Pub. No. 2012/0306609].
Regarding claim 2, Sakata in view of Miyazaki et al. shows the claimed invention as applied above but does not show the insulation resin layer is made of a thermoplastic resin. 
Kato shows a device (Fig. 3) teaching and suggesting the insulation resin layer (51c, 51d) is made of a thermoplastic resin (Paragraph [0041]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the insulation resin layer is made of a thermoplastic resin as taught by Kato for the device as disclosed by Sakata in view of Miyazaki et al. to achieve desirable insulation properties to facilitate insulation while obtain desirable operating characteristics.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata in view of Miyazaki et al. as applied to claim 1 above, and further in view of Fujiyoshi et al. [U.S. Pub. No. 2002/0070836].
Regarding Claim 3, Sakata shows the laminate includes two or more conductor patterns (12, 17) extending parallel or substantially parallel to each other that define the main conductor portion of the coil conductor pattern in the first region (see Fig.4 and Drawing 1 below, region R1, Paragraphs [0010], [0026]), at least a portion in an extending direction of the two or more conductor patterns overlapping with the outermost main conductor portion of the coil conductor pattern of the second region disposed parallel or substantially parallel to the coil conductor pattern in the first region in the stacking direction in plan view (see Fig.4 and Drawing 1 below, at least a portion in an extending direction of elements 12, 17 overlapping with the outermost main conductor portion of element 11 of the second region R2 disposed parallel or substantially parallel to elements 12, 17 in the first region R1 in the stacking direction in plan view, Paragraphs [0010], [0026]).
In addition, Fujiyoshi et al. shows the laminate includes two or more conductor patterns extending parallel or substantially parallel to each other (Paragraph [0029]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the laminate includes two or more conductor patterns extending parallel or substantially parallel to each other as taught by Fujiyoshi et al. for the device as disclosed by Sakata in view of Miyazaki et al. to simplify design for ease of manufacture and obtain better performances.

Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata in view of Miyazaki et al. as applied to claim 1 above, and further in view of Wei et al. [U.S. Patent No. 8,274,352].
Regarding Claim 5, Sakata in view of Miyazaki et al. shows the claimed invention as applied above but does not show a through hole passing through the laminate from a top surface to a bottom surface in an opening of the coil conductor pattern in plan view.
Wei et al. shows a device (Figs. 2A-4B) teaching and suggesting a through hole (29 or 49) passing through the laminate from a top surface to a bottom surface in an opening of the coil conductor pattern in plan view (see Figs. 2A-4B).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a through hole passing through the laminate from a top surface to a bottom surface in an opening of the coil conductor pattern in plan view as taught by Wei et al. for the device as disclosed by Sakata in view of Miyazaki et al. to improve quality factor and smaller dielectric loss tangent (Col. 4, Lines 18-32).
Regarding Claim 12, Wei et al. shows the through hole (29 or 49) defines an alignment mark (element 29 or 49 can be defined as an alignment mark since coil 23, 43-1, 43-2, 43-3 is wound around element 29 or 49) of the laminated coil (see Figs. 2A-4B). 

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata in view of Miyazaki et al. and Wei et al. as applied to claim 5 above, and further in view of Mori [U.S. Pub. No. 2010/0141369].
Regarding Claim 6, Sakata in view of Miyazaki et al. and Wei et al. shows the claimed invention as applied above but does not show a protective film that is disposed on or in at least one of the top surface and the bottom surface of the laminate so as to cover the through hole.
Mori shows a device (Figs. 5 and 7) teaching and suggesting a protective film (13, 14, Paragraph [0049]) that is disposed on or in at least one of the top surface and the bottom surface of the laminate so as to cover the through hole (see Figs. 5 and 7).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a protective film that is disposed on or in at least one of the top surface and the bottom surface of the laminate so as to cover the through hole as taught by Mori for the device as disclosed by Sakata in view of Miyazaki et al. and Wei et al. to cover the device to facilitate insulation and protection from damage based on system requirements (Paragraph [0049]).
Regarding Claim 13, Mori shows the protective film (13, 14) is disposed in or on the top surface and the bottom surface of the laminate (see Figs. 5 and 7).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata in view of Miyazaki et al., Wei et al., and Mori as applied to claim 6 above, and further in view of Matsumoto [JP 2004-171715].

Sakata in view of Miyazaki et al., Wei et al., and Mori shows does not show the protective film is made of a material having translucency property.
Matsumoto shows a device (Fig. 1) teaching and suggesting the protective film (6) is made of a material having translucency and insulating properties (Abstract, Solution, see English translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the protective film is made of a material having translucency property as taught by Matsumoto for the device as disclosed by Sakata in view of Miyazaki et al., Wei et al., and Mori to cover the device to facilitate insulation and easier to identify the location or areas of the conductors.

Claims 8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata in view of Miyazaki et al. as applied to claim 1 above, and further in view of Kusano [U.S. Pub. No. 2002/0030576].
Regarding Claim 8, Sakata shows at least one of the main conductor portions (17) is defined by a triple-wound linear conductor (Paragraph [0024]) with a constant or substantially constant width (see Fig. 4, Paragraph [0047]).
In addition, Kusano shows a device (Figs. 1A-1C) teaching and suggesting a coil 18 with a constant width (Paragraph [0052]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the a constant width as taught by 
Regarding Claim 10, Sakata shows at least one of the main conductor portions (12) is defined by a double-wound linear conductor (Paragraph [0015]) with a constant or substantially constant width (see Fig. 4, Paragraph [0047]).
In addition, Kusano shows a device (Figs. 1A-1C) teaching and suggesting a coil 18 with a constant width (Paragraph [0052]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the a constant width as taught by Kusano for the device as disclosed by Sakata in view of Miyazaki et al. to design the coil with high precision to enhance performance of inductance values (Paragraph [0052]).
Regarding Claim 11, Sakata shows at least one of the main conductor portions (12) is defined by a double-wound linear conductor (Paragraph [0015]) with a constant or substantially constant width around about 3/4 of its circumference (see Fig. 4, Paragraph [0047]). 
In addition, Kusano shows a device (Figs. 1A-1C) teaching and suggesting a coil 18 with a constant width (Paragraph [0052]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the a constant width as taught by Kusano for the device as disclosed by Sakata in view of Miyazaki et al. to design the .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata in view of Miyazaki et al. and Wei et al. as applied to claim 5 above, and further in view of An et al. [U.S. Pub. No. 2017/0264131].
Regarding Claim 12, Sakata in view of Miyazaki et al. and Wei et al. shows the claimed invention as applied above.
In addition, An et al. shows the through hole (119) defines an alignment mark (Paragraph [0048[) of the laminated coil (see Figs. 4-5b). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to define an alignment mark as taught by An et al. for the through hole as disclosed by Sakata in view of Miyazaki et al. and Wei et al. for ease of manufacture and design to improve efficiency and obtain desirable operating characteristics (Paragraph [0013]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981.  The examiner can normally be reached on M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837